DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-6, 8-13, 15, and 16 of US Application No. 16/592,534, filed on 03/01/2022, are currently pending and have been examined. Claims 1 and 9 have been amended and claims 7 and 14 are canceled.

Response to Arguments
	Applicant’s arguments, see REMARKS 08/10/2022, with respect to the rejection of claims 1-6, 8-13, 15, and 16, under 35 USC §101, have been fully considered and are persuasive. Therefore, the previous rejections are withdrawn.

	Applicant’s arguments with respect to the rejection of claims 1-6, 8-11, 13, 15, and 16, under 35 USC §103, have been fully considered but are not persuasive. Therefore, the previous rejections have been maintained.

	With respect to claims 1-6, 8-13, 15 and 16, the Applicant has amended the independent claims to integrate the abstract idea into a practical application of that idea, i.e., “…detect a lane change and a surrounding vehicle by using a rule-based technique and a naive Bayesian classification technique based on the front and surrounding states inputted from the DAS sensor, and correct the driving lane; and a display unit configured to display the driving lane determined or corrected by the controller and the case where the surrounding vehicle is changing a lane or overtaking the own vehicle.” Therefore, the previous rejections are withdrawn.

	With respect to claims 1-6, 8-13, 15 and 16, rejected under 35 USC §103, the Applicant argues:

“In rejecting claim 1, the Examiner alleges that Szczerba discloses a controller configured to determine a driving lane of a highway from the navigation information, detect a lane change and a surrounding vehicle... and correct the driving lane. "Where a vehicle is positioned in the neighboring lane posing a threat of collision if a lane change is executed, the graphic may be changed to indicate a message to stop the lane change" (Office Action pg. 14). That is, the vehicle of Szczerba may include a controller that warns a user against making a lane change when a surrounding vehicle is detected.”

	Applicant has incorrectly presented the claim limitations as mapped. For instance, in the above paragraph they present the function of warning the driver in the case of an obstructed lane change as attached to the “…and correct the driving lane” limitation.

	However, in the previous office action this limitation is mapped as follows: “…and correct the driving lane; and  (The errors caused by a lack of updates of the GPS module may be compensated for by using Kalman filters, i.e., Bayesian classification techniques - See at least ¶ [0140]-[0141])”
 
	As further described in ¶ [0138]-[0143] of Szczerba, there is an inherent error in the lane geometry determined by the system using only GPS data. This error is corrected based on sensor readings and Kalman filters, i.e., a Bayesian classification technique. Therefore, Szczerba is performing a correction of an error of the driving lanes and teaches the entirety of the above claim limitations. 

	Applicant further argues:
 
“Conversely, the pending application discloses making a correction of a determined driving lane when a vehicle is detected in a surrounding lane. "[I]n a case where the first lane is determined as the driving lane, when a vehicle driving on the left side of the own vehicle is detected as a result of determining the driving state of the surrounding vehicle inputted from the DAS sensor 20, the controller 30 corrects the driving lane from the first lane to the second lane or the third lane according to the driving state of the surrounding vehicle" (see, paragraph [0057]). The pending application discloses an apparatus capable of detecting a surrounding vehicle, using the surrounding vehicle to confirm/correct the detected lane of the own vehicle, and in the case where the surrounding vehicle is in a lane not previously detected by the controller, correcting the driving lane of the own vehicle on a visual display. For example, as shown in Fig. 2, annotated below, if the first lane is determined to be the driving lane, and the apparatus detects a surrounding vehicle traveling in a lane on the left side of the own vehicle, a correction can be made and the own vehicle is then displayed in the second, third, etc. lane. Nothing in Szczerba discloses, teaches or suggests the apparatus using the presence of a surrounding vehicle to continually correct and ensure the accuracy of the lane shown on the visual display.  (see fig. 2 of the instant application)”

	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the controller 30 corrects the driving lane from the first lane to the second lane or the third lane according to the driving state of the surrounding vehicle) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	The current form of the claimed invention only requires: “…correcting an error of the driving lane by using the naïve Bayesian classification technique.” “Correcting an error of a driving lane” must be interpreted using the broadest reasonable interpretation. Given the broadest reasonable interpretation, the error correcting of the lane geometry in Szczerba is performing “correcting an error of a driving lane.”

	The Applicant is encouraged to claim more specifically the function of the correcting the error.
	
	Applicant further argues:
“Further, the Examiner acknowledges that Szczerba does not disclose, teach or suggest the case where the surrounding vehicle is changing a lane or overtaking the own vehicle. The Examiner alleges that Jung's disclosure overcomes the noted deficiency of Szczerba. However, Jung merely discloses a vehicle display that detects a surrounding vehicle and prompts a message to the user asking whether to monitor the surrounding vehicle. Only upon a user selecting the affirmative "OK" does the vehicle display present icons corresponding to the passing vehicle and the progress of overtaking the user's vehicle (see, paragraph [0194]). Jung is directed to displaying a passing vehicle on a display, not performing a check of the driving lane of the own vehicle. Similar to Szczerba above, there is nothing in Jung that discloses, teaches or suggests the apparatus using the presence of a surrounding vehicle to continually correct and ensure the accuracy of the lane shown on the visual display.”

	Szczerba discloses identifying and classifying objects surrounding the vehicle: “An exemplary classification can include classification as a fast moving object, such a vehicle in motion, a slow moving object, such as a pedestrian, and a stationary object, Such as a street sign.” (see ¶ [0119]) While fast moving objects within the surrounding area would include a vehicle changing lanes or overtaking the own vehicle, it is however, not explicitly stated that this is the case. Therefore, Jung is used to provide a scenario wherein the fast moving object is specifically a vehicle overtaking the own vehicle and this object is displayed for the driver to monitor. Therefore, Szczerba and Jung discloses a case where the surrounding vehicle is changing a lane or overtaking the own vehicle. 

Claim Objections
	Claims 1 and 9 are objected to because of the following informalities:  

	Claims 1 and 9 recite the limitation: “…and a display unit configured to display the driving lane determined or corrected by the controller and the case where the surrounding vehicle is changing a lane or overtaking the own vehicle…”

	This limitation may be interpreted as “the display unit is configured to display the determined or corrected driving lane and display a vehicle that is changing lanes or overtaking the own vehicle.” Or this limitation may be interpreted as “in response to determining a surrounding vehicle is changing a lane or overtaking the own vehicle the display unit is configured to display a determined or corrected driving lane.” For the purposes of this examination the limitation will be interpreted as “the display unit is configured to display the determined or corrected driving lane and display a vehicle that is changing lanes or overtaking the own vehicle.”

  Appropriate correction is required.
 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim(s) 1-6, 8-11, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Szczerba et al. (2010/0253598 A1, “Szczerba”) in view of Jung et al. (US 2019/0217863 A1, “Jung”).

	Regarding claims 1 and 9, Szczerba discloses a lane of travel on windshield heads-up display and teaches:

an apparatus for informing a driving lane, comprising: (Vehicle 100 contains an enhanced vision system (EVS) to represent graphical images upon a windscreen of a vehicle describing an operational environment for the vehicle, i.e., provides information regarding driving lanes - See at least ¶ [0049] and Fig. 19)
 
a navigation information receiver configured to receive navigation information; 5(Vehicle 100 includes GPS device 140, i.e., a navigation information receiver - See at least ¶ [0050])

a driver assistant system (DAS) sensor configured to detect front and surrounding states of own vehicle (Vehicle 100 includes a sensor system, i.e., a driver assistant system sensor, comprising at least a camera system 120 and a radar system 125) and provide a detection result; (Vehicle 100 contains a collision preparation system (CPS) to determine if tracked objects will collide with the vehicle. This system includes warning the operator of the vehicle if a collision is likely, i.e., provides detection results - See at least ¶ [0114], [0124], and Fig. 33)

a controller configured to determine a driving lane of a highway from the navigation information, (visual data may be used to determine which lane the vehicle 100 is traveling, e.g., the far left lane of the highway - See at least ¶ [0101], [0157], and Fig. 34) detect a lane change (If visual data places the vehicle in a left hand lane of a three-lane-road and utilizing the upcoming exit will require two lane changes, i.e., a detected lane change, the information indicating the upcoming exit can be identified as critical information warranting a graphical display or an increased urgency in a graphical display upon the HUD.) and a 10surrounding vehicle (Where a vehicle is positioned in the neighboring lane posing a threat of collision if a lane change is executed, the graphic may be changed to indicate a message to stop the lane change - See at least ¶ [0181] and Fig. 34) by using a rule-based technique (Vehicle 100 may determine an upcoming lane change if visual data places the vehicle in the left hand lane of a three-lane-road and the utilizing the upcoming exit will require two lane changes - See at least ¶ [0157])  and a naïve Bayesian classification technique (Surrounding objects are classified according to any number of classifiers - See at least ¶ [0119]; Kalman filters, i.e., Bayesian classifier techniques, are used to estimate the position and velocity of surrounding objects, i.e., vehicles - See at least ¶ [0121]) based on the front and surrounding states inputted from the DAS sensor, (features are extracted from sensor inputs and classified according to any number of classifiers, e.g., fast moving object, slow moving object, stationary object etc. - See at least ¶ [0119]) and correct the driving lane; and  (The errors caused by a lack of updates of the GPS module may be compensated for by using Kalman filters, i.e., Bayesian classification techniques - See at least ¶ [0140]-[0141])

a display unit configured to display the driving lane determined 15or corrected by the controller (Vehicle 100 contains heads up display (HUD) 150 - See at least ¶ [0050]; the driving lanes are displayed on HUD 150 - See at least ¶ [0181] and Fig. 34)  and the case where the surrounding vehicle  [observed] (In the event of critical information, i.e., an obstacle, a virtual rearview mirror can be displayed upon the windscreen, utilizing a rearward pointing camera. In the alternative, a panoramic view could be projected using multiple camera, for instance, in a broad, vertically thin patch of display along the top of the windscreen, illustrating, for example, a view around the rear 180 degrees of the vehicle, thereby eliminating traditional blind-spots caused by known mirror configurations - See at least ¶ [0172]; The cameras may show vehicles in the rear of vehicle blocking the lane - See at least Fig. 34)

wherein the controller determines the driving lane (The controller modules determine the driving lane - See at least ¶ [0136]-[0146]) by using the rule-based technique (Present inputs relating to the current position and travel of the vehicle can be utilized to generate data related to the lane geometry in the area of the vehicle and the position and orientation of the vehicle in relation to the lane - See at least ¶ [0136]) and 20corrects an error of the driving lane by using the naive Bayesian classification technique. (The errors caused by a lack of updates of the GPS module may be compensated for by using Kalman filters, i.e., Bayesian classification techniques - See at least ¶ [0140]-[0141])

	Szczerba does not explicitly disclose and the case where the surrounding vehicle is changing a lane or overtaking the own vehicle. However, Jung discloses vehicle control device mounted on vehicle and method for controlling the vehicle and teaches:

[] and the case where the surrounding vehicle is changing a lane or overtaking the own vehicle, (When a rearward vehicle that attempts to pass the vehicle 100 is detected, a message 1900 asking whether to monitor the rearward vehicle can be output. In response to this, when the “ OK ” button is pressed, a first icon 1910 corresponding to the vehicle 100 and a second icon 1920 corresponding to the rearward vehicle which is overtaking can be output on the road image. A progress bar 1930 for indicating the progress of overtaking of the other vehicle may also be output - See at least ¶ [0193]-[0194] and Fig. 19)

	In summary, Szczerba discloses a vehicle display which can display vehicles all around the vehicle, including adjacent lanes and rearward of the vehicle. Szczerba does not explicitly disclose displaying these vehicles when they are changing lanes or overtaking the ego vehicle. However, Jung discloses vehicle control device mounted on vehicle and method for controlling the vehicle and teaches identifying an overtaking vehicle and displaying its progress to the driver. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the lane of travel on windshield heads-up display of Szczerba to provide for displaying an overtaking vehicle, as taught in Jung, to check the progress of overtaking of another vehicle in real time. (At Jung ¶ [0204])	

	Regarding claims 2 and 10, Szczerba further teaches:

wherein the navigation information includes at least one information of a main road, a branch road, a merge road, a number of lanes, and a curvature of 20the highway. (the EVS may determine where to turn, i.e., branch road, when to exit, i.e., merge, how many lanes are on the road, and the road curvature - See at least ¶ [0126], [0157], [0183])

	Regarding claim 3, Szczerba further teaches:

wherein the DAS sensor includes at least one of a front camera, a front radar, a rear radar, and a side radar. (Vehicle 100 contains front facing camera 120 and front facing radar 125 - See at least ¶ [0050] and Fig.1)

	Regarding claims 4 and 15, Szczerba further teaches: 

further comprising: an output unit configured to output the driving lane determined or corrected by the controller to a surrounding control 5device. (Utilizing semi-autonomous driving, wherein automatic vehicle lateral control is utilized through a lane keeping system coupled with an automatic steering mechanism, i.e., a surrounding control device - See at least ¶ [0161])

	Regarding claim 5 and 11, Szczerba further teaches:

wherein the controller determines from the navigation information whether the own vehicle has entered a main road of the highway (A display theme can be selectably switched based upon vehicle speed or road type, e.g., a highway theme. Themes could be selected according to GPS location, i.e., navigation information - See at least ¶ [0166]) and determines the driving 10lane from a number of lanes that have been inputted. (Visual data may be used to determine which lane, e.g., far left of three, the vehicle is traveling in - See at least ¶ [0157])

	Regarding claims 6 and 13, Szczerba further teaches: 

wherein the controller determines the driving lane (Vehicle 500 may determine that Vehicle 520 is in the same lane as itself, i.e., determines the driving lane - See at least ¶ [0155]) by probabilistically classifying a driving state of the surrounding vehicle (objects and their state, i.e., speed and distance, are classified using a markov decision process, i.e., probabilistically - See at least ¶ [0119]-[0121]) based on a distance to the 15surrounding vehicle, a relative speed, (Relative speed is used as contextual information for tracking an object - See at least ¶ [0155]) a driving direction, (vehicle 500 may detect that vehicle is travelling in the opposite direction as itself - See at least ¶ [0155]) and a detection time (Vehicle 500 collects information regarding the target object, i.e., a surrounding vehicle, as relative range, i.e., distance, from the vehicle at times t1, t2, and t3, i.e., detection times - See at least ¶ [0155]).

	Regarding claims 8 and 16, Szczerba further teaches:

wherein the controller displays a surrounding preceding vehicle detected by the DAS sensor 22together with the driving lane. (The controller displays neighboring vehicles sensed through sensors - See Fig. 32-35)

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Szczerba in view of Jung and in further view of Hirate et al. (Us 2021/0041263 A1, “Hirate”).

	Regarding claim 12, Szczerba further teaches: 

further comprising: receiving, by the controller, a front image from the DAS 10sensor after the own vehicle enters a main road, detecting a total number of lanes from the front image, (Visual data, i.e., front image from the DAS sensor, may be used to determine which lane, e.g., far left of three, the vehicle is traveling in - See at least ¶ [0157])

	Szczerba does not explicitly disclose comparing the detected total number of lanes and the number of lanes of the navigation information, and correcting the number of lanes. However, Hirate discloses a map information updating system and a map information updating program and teaches:

comparing the detected total number of lanes and the number of lanes of the navigation information, and correcting the number of lanes. (The control part 20 first compares the number of lanes indicated by the map lane structure information 30b, i.e., navigation information, with the number of lanes indicated by the image lane structure information 30c, i.e., the detected total number of lanes, and when a difference between the numbers of lanes exceeds the criterion, all elements serve as an update target, i.e., the number is corrected - See at least ¶ [0062]-[0063])

	In summary, Szczerba may receive lane information based on GPS location and may measure lane information utilizing an imaging device. Further, Szczerba may determine the number of lanes on the road and the lane in which the vehicle is travelling. Szczerba does not explicitly teach comparing the detected total number of lanes and the number of lanes of the navigation information, and correcting the number of lanes. However, Hirate discloses a map information updating system and a map information updating program and discloses updating map information based on the current image of the lane. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the lane of travel on windshield heads-up display of Szczerba to provide for map updating, as taught in Hirate, to increase the possibility that a lane structure indicated by map information can be updated to map information that corresponds to reality. (At Hirate ¶ [0005])	

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.L.C./Examiner, Art Unit 3662    
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662